                 Case 2:18-cv-01830-JCC Document 53 Filed 10/06/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          VYACHESLAV MELNICHUK,                              CASE NO. C18-1830-JCC
10
                                    Plaintiff,                 MINUTE ORDER
11
                     v.
12
            FINE HAU INDUSTRY CO., LTD., et
13          al.,
14                                  Defendant.
15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion for dismissal (Dkt.
18
     No. 52). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be dismissed without
19
     a court order if there is a “stipulation of dismissal signed by all parties who have appeared.”
20
            Here, all parties that have appeared stipulate that all claims shall be dismissed with
21
     prejudice. (Dkt. No. 52.) Thus, under Federal Rule of Civil Procedure 41(a)(1)(A), this
22
     stipulation is self-executing. All claims in this action are DISMISSED with prejudice and
23
     without award of costs or fees to either party. The Clerk is directed to CLOSE this case.
24
            //
25
            //
26
            //


     MINUTE ORDER, C18-1830-JCC
     PAGE - 1
             Case 2:18-cv-01830-JCC Document 53 Filed 10/06/20 Page 2 of 2




 1         DATED this 6th day of October 2020.

 2
                                                 William M. McCool
 3                                               Clerk of Court
 4                                               s/Tomas Hernandez
 5                                               Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     MINUTE ORDER, C18-1830-JCC
     PAGE - 2
